COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 WILLIAM STEPHENS,                              §
                                                              No. 08-11-00166-CR
                        Appellant,              §
                                                                Appeal from the
 v.                                             §
                                                              362nd District Court
 THE STATE OF TEXAS,                            §
                                                            of Denton County, Texas
                        Appellee.               §
                                                             (TC# F-2009-2183-D)
                                                §

                                          O R D E R

       Appellant requests review of the record in Cause No. 08-11-00166-CR to prepare his

petition for discretionary review to be filed in the Court of Criminal Appeals. We therefore

ORDER the Clerk of the District Court of Denton County, Texas to forward a copy of the record

to the prison warden, Law Library Supervisor, Texas Department of Criminal Justice, William P.

Clements Unit, 9601 Spur 591, Amarillo, Texas 79107 for use by the Appellant in preparation of

his petition for discretionary review under the supervision of designated custodian of records.

We further ORDER that the record be returned to the Clerk of the District Court of Denton

County, no later than October 11, 2013 (or thirty days).

       IT IS SO ORDERED THIS 11TH DAY OF SEPTEMBER, 2013.

                                             GUADALUPE RIVERA, Justice
Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating